312 S.W.3d 474 (2010)
STATE of Missouri, Respondent,
v.
Lawrence A. MITCHELL, Appellant.
No. ED 93663.
Missouri Court of Appeals, Eastern District, Division Two.
June 8, 2010.
Ethan B. Corlija, Clayton, MO, for Appellant.
Christopher A. Koster, Attorney General, James B. Farnsworth, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Lawrence A. Mitchell ("Defendant") appeals from the judgment upon his conviction, after a jury trial, of attempted forcible rape, Section 566.030, RSMo 2000.[1] Defendant argues the trial court erred in: (1) denying his motion to dismiss the charge of attempted forcible rape; (2) denying his challenge to the State's peremptory strike of two jurors; (3) denying him the opportunity to present evidence and elicit testimony dealing with an alternative theory of the crime concerning an alternative viable suspect; (4) denying his motion for judgment of acquittal at the close of the State's evidence and his motion for judgment notwithstanding the verdict of the jury or, in the alternative, for a new trial because the State failed to introduce sufficient evidence to prove Defendant perpetrated the crime; and (5) failing to sua sponte declare a mistrial after the State made a comment during closing argument implying that it had personal knowledge of Defendant's guilt.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the *475 reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.